  Case
  Case3:20-mj-14037-DEA
       3:21-mj-05023-LHG Document
                         Document75
                                  14 Filed
                                     Filed07/30/21
                                           07/30/21 Page
                                                    Page11of
                                                           of11PageID:
                                                               PageID:208
                                                                       31




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
            v.                  *      20-mj-14037-04 DEA
                                *
 JAVIER RODRIGUEZ-VALPAIS       *
                                *
                              *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Standing Order 2020-06, this Court finds:
  ✔     That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
  ✔     Video Teleconferencing

        Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

               The Defendant (or the Juvenile) is detained at a facility lacking video

       teleconferencing capability.

               Other:




Date: 7/30/2021      
                                                            Honorable Douglas E. Arpert
                                                            United
                                                                 d Statess Magistrate
                                                             nited                     Judge
                                                                           Magistraate Ju
